Per Curiam.

The declaration sufficiently charges the defendant below, with selling spirituous liquors, by retail, without license; and the proof supported the charge. We have never required the same technical formality and precision in pleadings, before a justice, as in this court. The pleadings are to be conducted by the parties themselves, without the aid of an attorney; and the court on a review, by certiorari, is to determine upon the right of the case. The judgment below ought to be affirmed.
Judgment affirmed.